Title: To George Washington from Colonel Rufus Putnam, 19 November 1776
From: Putnam, Rufus
To: Washington, George

 

Sir
Peaks Kiln [N.Y.] November 19th 1776

Sence your Exelency left this place I have Ben to Antonies Nose & I Beleve there is no danger of the Enimys attempting to possess it Nor will it Be Nesessary we Should occupye it. I have also Ben a Toure up peaks kiln Hallow about Eleven mile N. Eastward then through the High lands Into the Fishkiln Country and down to the North River then Returned by the Poast Road which I found to be good But the pass I went up in for ten mile no Carrage Can posabely git through and a few men in a short time will make it Impassable for a Horse[.] about foure mile further East is another pass through the mountains but I am Informed by good authority it is much Worse then the last mentioned one—I am told there is another pass about 20 mile from the Peaks kiln Landing leading from bed ford through the High Lands which is Said to be a good Roade[.] I mean to See it as Soon as Posable[.] I am fully Convinced your Exelency will find it Necessary to keep a post at Crotons Bridge which if you design[,] Some Care Should be taken of Building Barrack and Stoar there—I mean to git a general knowledge of the country as far East as Horse neck and Northward through the High lands a draft of Which as Soon as posable I Shall forward Not Waiting for an actual Survey as that will take up much time. I am your Exelencys most obedient Humble Servent

Rufus Putnam

